DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed 12/06/21 has been entered. Claims 1-4 and 6-8 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 6, 7, and 8 have been considered but they are not persuasive. 
Applicant argues that Suzuki contains no suggestion to the skilled person as to why the current detector elements 421-423 are to be arranged at the high-side of the second inverter Further, there is also no suggestion to replace the low-side arrangement taught in Hayashi with a high-side arrangement from Suzuki without being inventive. Therefore, the Examiner is performing an improper hindsight analysis. Applicant further argues that the skilled person would not take the teaching from a document on simple shunt resistors in bridge circuits with field-effect transistors.

Therefore, six-step commutation or block commutation requires accurate sensing of current and voltage values in the branches of the bridge circuit, which is not possible with conventional shunt measurement systems, e.g., with a single-shunt measurement at the base of the bridge circuit. 


Examiner respectfully disagrees because POSITA would still have a motivation to arrange detector elements to be arranged at the high side of the inverter because the abnormal current always passes through the shunt resistor when the detector are placed in the high side. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, examiner wants to emphasis that doing simple rearrangement of the current measuring circuits in Hayashi does not alter any functionality in Hayashi’s teachings. In fact, it provides an added advantage mentioned above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. US Pub. No. 2008/0265829 A1 in a view of FURUCHI US Pub. No. 2014/0312818 A1 and further in a view of Suzuki US Pub. No. 2017/0179868 A1.

Regarding claim 1, Hayashi discloses 
A current measuring system for a commutated motor (Fig. 6 shows a current measuring system using number of detectors (31-33) for a commutated motor 11. See para 0044 and 0047), comprising: a bridge circuit with a plurality of parallel branches (Fig. 6 shows a bridge circuit having three branches), wherein the branches are connected to commutation blocks of the commutated motor (Fig. 6 shows the three branches are coupled to the motor 11. See para 0045. The commutation blocks are connected points in the motor 11 with each branch which provides signals to the motor to rotate in a particular commutation sequence. Furthermore, the motor 11 is an electronically commuted motor which requires an inverter to operate using three phase signals) and have a first switching element (Sup, Svp, and Swp) in a high-side of the bridge circuit and a second switching element in a low-side (Sun, Svn, and Swn) of the bridge circuit 
Hayashi does not disclose a plurality of pulse- width modulators but shows one PWM), and wherein the branches have a current measuring circuit (Fig. 1 shows three current measuring circuits 31-33 one for each branch. See para 0047), and a control circuit (Item 60) for controlling the current measuring system (See para 0049), wherein the control circuit is connected with the plurality of pulse-width modulators. (Fig. 6 shows item 60 is connected to item 53. Item 53 produces three six PWM signals. See para 0049 and 0050). Furthermore, Hayashi discloses the control circuit is connected to the PWM as shown in Fig. 6. However, Fig. 6 fails to show the plurality of pulse-width modulators.  
However, FURUCHI discloses a plurality of pulse-width modulators (Fig. 3 shows items 221, 224, 222, 225, 223 and 226 are used to generate six different PWMs) wherein the control circuit (Fig. 1, item 24) is connected with the plurality of pulse-width modulators (Fig. 3 shows detail of item 22 where PWM50 and PWM51 are produced using items 224 and 221 (First PWM circuit), PWM52 and PWM53 are produced using items 222 and 225 (Second PWM circuit) and PWM54 and PWM55 are produced using items 223 and 226) (Third PWM circuit) (See para 0040 and 0066-0069)



Regarding claim 1, a combination of Hayashi and Furuchi is silent about “wherein the current measuring circuits are arranged in the high-side of the bridge circuit”. Hayashi discloses the current measuring circuits are arranged in the low-side of the bridge circuit instead. However, Suzuki discloses wherein the current measuring circuits (See Fig. 7, items 421-423) are arranged in the high-side of the bridge circuit (See para 0143).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange Hayashi’s low side current measuring circuits to the high-side of the bridge circuit as taught by Suzuki to enable detection of the abnormal current in a case of a motor failure because the abnormal current always passes through the shunt resistor since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. It should be noted that doing simple rearrangement of the current measuring circuits in Hayashi does not alter any functionality in Hayashi’s teachings. In fact, it provides an added advantage mentioned above.

Regarding claim 8, Hayashi discloses 
A current measuring system for a commutated motor (Fig. 6 shows a current measuring system using number of detectors (31-33) for a commutated motor 11. See para 0044 and 0047), comprising: a bridge circuit with a plurality of parallel branches (Fig. 6 shows a bridge circuit having three branches), wherein the branches are connected to commutation blocks of the commutated motor (Fig. 6 shows the three branches are coupled to the motor 11. See para 0045. The commutation blocks are connected points in the motor 11 with each branch which provides signals to the motor to rotate in a particular commutation sequence. Furthermore, the motor 11 is an electronically commuted motor which requires an inverter to operate using three phase signals) and have a first switching element (Sup, Svp, and Swp) in a high-side of the bridge circuit and a second switching element in a low-side (Sun, Svn, and Swn) of the bridge circuit (See para 0045), wherein the first switching elements are first field-effect transistors and the second switching elements are second field effect (See para 0045)
, wherein one of the gate of the first switching element and one of the gates of the second switching element in the same branch are connected with one of a plurality of pulse- width modulators (See para 0045. Fig. 6 shows gate of Sup and Sun are each connected to a PWM using PWM signals Up and Wn respectively. See para 0049. 
Hayashi does not disclose a plurality of pulse- width modulators but shows one PWM), and wherein the branches have a current measuring circuit (Fig. 1 shows three current measuring circuits 31-33 one for each branch. See para 0047), and a control circuit (Item 60) for controlling the current measuring system (See para 0049), wherein the 
However, FURUCHI discloses a plurality of pulse-width modulators (Fig. 3 shows items 221, 224, 222, 225, 223 and 226 are used to generate six different PWMs) wherein the control circuit (Fig. 1, item 24) is connected with the plurality of pulse-width modulators (Fig. 3 shows detail of item 22 where PWM50 and PWM51 are produced using items 224 and 221 (First PWM circuit), PWM52 and PWM53 are produced using items 222 and 225 (Second PWM circuit) and PWM54 and PWM55 are produced using items 223 and 226) (Third PWM circuit) (See para 0040 and 0066-0069)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace a single PWM to use the plurality of pulse-width modulators which are connected to the control circuit as disclosed by FURUCHI in Hayashi’s teachings to individually generate the PWM signals which are used to drive the inverter (4) on the basis of the voltage across the shunt resistor so that the microcomputer 2 can control the supply of the current to the motor 3 with higher precision. (See FURUCHI’s para 0034)

Regarding claim 8, a combination of Hayashi and Furuchi is silent about “wherein the current measuring circuits are arranged in the high-side of the bridge circuit”. Hayashi 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange Hayashi’s low side current measuring circuits to the high-side of the bridge circuit as taught by Suzuki to enable detection of the abnormal current in a case of a motor failure because the abnormal current always passes through the shunt resistor since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. It should be noted that doing simple rearrangement of the current measuring circuits in Hayashi does not alter any functionality in Hayashi’s teachings. In fact, it provides an added advantage mentioned above.

Regarding claim 2, Hayashi discloses, wherein the first switching elements are first field-effect transistors and the second switching elements are second field effect transistors. (See para 0045)

Regarding claim 3, Hayashi discloses, wherein the current measuring circuit is connected to an analog-digital converter (Item 51). (See para 0048 and 0049. See Fig. 6 for connection)  

Regarding claim 4, Hayashi and FURUCHI discloses, wherein the analog-digital converter is connected to the plurality of pulse-width modulators. (Hayashi’s Fig. 6 shows item 53 is connected to item 51 and item 51 generates the plurality of PWM signals. See para 0049 and 0050. FURUCHI discloses the plurality of pulse-width modulators (Fig. 3 shows the plurality of the PWM) connected to A/D converter 25. See para 0040)  

Regarding claim 6, a combination Hayashi, FURUCHI, and Suzuki discloses 
A commutated motor (Fig. 6, item 11) with a current measuring system (Item 10), the current measuring system comprising a plurality of parallel branches (Fig. 6 shows three parallel branches) (See para 0044 and 0045), wherein the branches are connected to commutation blocks of the commutated motor and have a first switching element in a high- side of the bridge circuit and a second switching element in a low-side of the bridge circuit, 9Attn'y Docket No. 4091.92005 wherein one of the gates of the first switching element and one of the gates of the second switching element in the same branch are connected with one of a plurality of pulse-width modulators, and wherein the branches have a current measuring circuit, wherein the current measuring circuits are arranged in the high-side of the bridge circuit; and a control circuit for controlling the current measuring system, wherein the control circuit is connected with the plurality of pulse-width modulators. (See claim 1 rejection for detail)

Regarding claim 7, a combination of Hayashi, FURUCHI, and Suzuki discloses 
(See claim 1 rejection for detail)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Makino et al. (US Patent No. 6,288,507 B1) discloses shunt resistors are inserted at the high side so that abnormal current always passes through the shunt resistor as mentioned in column 9, lines 5-25.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846